DAY, J.
1. Residents of a rural school district transferred to a village school district by the county board of education, pursuant to Section 4692, General Code, become electors in such village school district, provided they possess other legal qualifications, and can take no part in school- election held in the school district from which they were transferred.
2. The power conferred upon townships in which they are one or more school districts to centralize the schools therein, as provided in Section 4726-1, does not supersede the power granted to the county board of education in Section 4692, General Code, authorizing the transfer of school territory from one district to another. When the county board transfers-to a village school district a portion of the territory contained within the township seeking to centralize, all control of school funds of such transferred territory and the issuing of school bonds, etc., is by the action of the county board exclusively vested in the board of education to which such territory has been transferred, and injunction will lie to restrain intereference with such control.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not pai-ticipating.